Title: John Adams to Abigail Adams, 27 May 1776
From: Adams, John
To: Adams, Abigail


     
      
       May 27. 1776
      
     
     I have three of your Favours, before me—one of May 7., another of May 9. and a third of May 14th. The last has given me Relief from many Anxieties. It relates wholly to private Affairs, and contains such an Account of wise and prudent Management, as makes me very happy. I begin to be jealous, that our Neighbours will think Affairs more discreetly conducted in my Absence than at any other Time.
     
     Whether your Suspicions concerning a Letter under a marble Cover, are just or not, it is best to say little about it. It is an hasty hurried Thing and of no great Consequence, calculated for a Meridian at a great Distance from N. England. If it has done no good, it will do no harm. It has contributed to sett People a thinking upon the subject, and in this respect has answered its End. The Manufactory of Governments having, since the Publication of that Letter, been as much talk’d of, as that of salt Petre was before.
     I rejoice at your Account of the Spirit of Fortification, and the good Effects of it. I hope by this Time you are in a tolerable Posture of defence. The Inhabitants of Boston have done themselves great Honour, by their laudable Zeal, the worthy Clergymen especially.
     I think you shine as a Stateswoman, of late as well as a Farmeress. Pray where do you get your Maxims of State, they are very apropos.
     I am much obliged to Judge Gushing, and his Lady for their polite Visit to you: should be very happy to see him, and converse with him about many Things but cannot hope for that Pleasure, very soon. The Affairs of America, are in so critical a State, such great Events are struggling for Birth, that I must not quit this station at this Time. Yet I dread the melting Heats of a Philadelphia Summer, and know not how my frail Constitution will endure it. Such constant Care, such incessant Application of Mind, drinking up and exhausting the finer Spirits upon which Life and Health so essentially depend, will wear away a stronger Man than I am.—Yet I will not shrink from this Danger or this Toil. While my Health shall be such that I can discharge in any tolerable manner, the Duties of this important Post, I will not desert it.
     Am pleased to hear that the superiour Court is to sit, at Ipswich in June. This will contribute to give Stability to the Government, I hope, in all its Branches.... But I presume other Steps will be taken for this Purpose. A Governor and Lt. Governor, I hope will be chosen, and the Constitution a little more fixed. I hope too that the Councill will this year be more full and augmented by the Addition of good Men.
     I hope Mr. Bowdoin will be Governor, if his Health will permit, and Dr. Winthrop Lt. Governor. These are wise, learned, and prudent Men. The first has a great Fortune, and wealthy Connections, the other has the Advantage of a Name and Family which is much reverenced, besides his Personal Abilities and Virtues, which are very great.
     Our Friend, I sincerely hope, will not refuse his Appointment, for although I have ever thought that Bench should be fill’d from the Bar, and once laboured successfully to effect it, yet as the Gentlemen have seen fit to decline, I know of no Gentleman, who would do more Honour to the Station than my Friend. None would be so agreable to me, whether I am to sit by him, or before him. I suppose it must be disagreable to him and his Lady, because he loves to be upon his Farm, and they both love to be together. But you must tell them of a Couple of their Friends who are as fond of living together, who are obliged to sacrifice their rural Amusements and domestic Happiness to the Requisitions of the public.
     The Generals Washington, Gates, and Mifflin are all here, and We shall derive Spirit, Unanimity, and Vigour from their Presence and Advice. I hope you will have some General Officers at Boston soon.—I am, with constant Wishes and Prayers for your Health, and Prosperity, forever yours.
    